  Case 4:20-cv-04047-KES Document 3 Filed 09/11/20 Page 1 of 1 PageID #: 14



                          UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH DAKOTA
                               SOURTHERN DIVISION


MORRIS SMITH,                                             4:20-CV-04047-KES

                     Plaintiff,

       vs.                                       ORDER DIRECTING PLAINTIFF TO PAY
                                                THE FULL FILING FEE OR MOVE FOR IN
ROBIN M. EICH, Attorney and Counselor at             FORMA PAUPERIS STATUS
Law, in her individual and official capacity,

                     Defendant.


      On March 10, 2020, plaintiff Morris Smith filed a pro se civil rights

lawsuit. Docket 1. Under the Prison Litigation Reform Act (PLRA), a prisoner

who “brings a civil action or files an appeal in forma pauperis . . . shall be

required to pay the full amount of a filing fee.” 28 U.S.C. § 1915(b)(1). At this

time, Smith has not moved for in forma pauperis status or in the alternative,

has not paid the full filing fee.

      Thus, it is ORDERED:

      1. That Smith must pay the full filing fee of $400.00 or move for in forma

      pauperis status by October 13, 2020. If Smith does not comply by the

      date, his complaint will be dismissed without prejudice for failure to

      prosecute.

      Dated September 11, 2020.

                                    BY THE COURT:

                                      Karen E. Schreier
                                    /s/
                                    KAREN E. SCHREIER
                                    UNITED STATES DISTRICT JUDGE
